Case 1:19-cv-00886-LJV Document 1-2 Filed 07/03/19 Page 1 of 15




               EXHIBIT B
             Case 1:19-cv-00886-LJV Document 1-2 Filed 07/03/19 Page 2 of 15
                                              Adlife Marketing & Communications Co., Inc.
                                                       38 Church St • Pawtucket, RI 02860
                                                                   Phone: (617) 530-0656

                 I N F R I N G E M E N T DATA S H E E T

SANDERS MARKETS - FR ANKLIN
MAILING ADDRESS:
Sanders Markets - Franklin
1015 Buffalo Street
F r a n k l i n , PA 1 6 3 2 3
                                                                         IMAGE:
PHONE NUMBER:                                              BeefChuckSteakBnlsGrlMrk001
                                                   C O P Y R I G H T R E G I S T R AT I O N N U M B E R :
814 437 8436                                                      VA0 0 020 09 665




Contact: licensing@adlife.com                                                                May 17, 2019
             Case 1:19-cv-00886-LJV Document 1-2 Filed 07/03/19 Page 3 of 15
                                              Adlife Marketing & Communications Co., Inc.
                                                       38 Church St • Pawtucket, RI 02860
                                                                   Phone: (617) 530-0656

                 I N F R I N G E M E N T DATA S H E E T

S A N D E R ’ S M A R K E T S - C O R RY
MAILING ADDRESS:
Sander’s Market s - Corr y
826 North Center St.
C o r r y, PA 1 6 4 07
                                                                         IMAGE:
PHONE NUMBER:                                                      Blueberry003_ ADL
                                                   C O P Y R I G H T R E G I S T R AT I O N N U M B E R :
814 664 4300                                                       VA0 0 02047017




Contact: licensing@adlife.com                                                               May 24, 2019
             Case 1:19-cv-00886-LJV Document 1-2 Filed 07/03/19 Page 4 of 15
                                              Adlife Marketing & Communications Co., Inc.
                                                       38 Church St • Pawtucket, RI 02860
                                                                   Phone: (617) 530-0656

                 I N F R I N G E M E N T DATA S H E E T

SANDERS MARKETS - FR ANKLIN
MAILING ADDRESS:
Sanders Markets - Franklin
1015 Buffalo Street
F r a n k l i n , PA 1 6 3 2 3
                                                                         IMAGE:
PHONE NUMBER:                                                      Blueberry003_ ADL
                                                   C O P Y R I G H T R E G I S T R AT I O N N U M B E R :
814 437 8436                                                       VA0 0 02047017




Contact: licensing@adlife.com                                                               May 24, 2019
             Case 1:19-cv-00886-LJV Document 1-2 Filed 07/03/19 Page 5 of 15
                                              Adlife Marketing & Communications Co., Inc.
                                                       38 Church St • Pawtucket, RI 02860
                                                                   Phone: (617) 530-0656

                 I N F R I N G E M E N T DATA S H E E T

SANDER’S MARKETS - NORTHEAST
MAILING ADDRESS:
Sander’s Market s - N or theas t
109 W Main St
N o r t h E a s t , PA 1 6 42 8
                                                                         IMAGE:
PHONE NUMBER:                                                      Blueberry003_ ADL
                                                   C O P Y R I G H T R E G I S T R AT I O N N U M B E R :
814 725 8697                                                       VA0 0 02047017




Contact: licensing@adlife.com                                                               May 24, 2019
             Case 1:19-cv-00886-LJV Document 1-2 Filed 07/03/19 Page 6 of 15
                                              Adlife Marketing & Communications Co., Inc.
                                                       38 Church St • Pawtucket, RI 02860
                                                                   Phone: (617) 530-0656

                 I N F R I N G E M E N T DATA S H E E T

S A N D E R ’ S M A R K E T S - PA R K V I E W
MAILING ADDRESS:
Sander’s Market s - Park view
545 Broad Street
Salamanca, NY 147 79
                                                                         IMAGE:
PHONE NUMBER:                                                      Blueberry003_ ADL
                                                   C O P Y R I G H T R E G I S T R AT I O N N U M B E R :
716 945 2731                                                       VA0 0 02047017




Contact: licensing@adlife.com                                                               May 24, 2019
             Case 1:19-cv-00886-LJV Document 1-2 Filed 07/03/19 Page 7 of 15
                                              Adlife Marketing & Communications Co., Inc.
                                                       38 Church St • Pawtucket, RI 02860
                                                                   Phone: (617) 530-0656

                 I N F R I N G E M E N T DATA S H E E T

S A N D E R ’ S M A R K E T S - C O R RY
MAILING ADDRESS:
Sander’s Market s - Corr y
826 North Center St.
C o r r y, PA 1 6 4 07
                                                                         IMAGE:
PHONE NUMBER:                                                      Blueberry003_ ADL
                                                   C O P Y R I G H T R E G I S T R AT I O N N U M B E R :
814 664 4300                                                       VA0 0 02047017




Contact: licensing@adlife.com                                                               May 31, 2019
             Case 1:19-cv-00886-LJV Document 1-2 Filed 07/03/19 Page 8 of 15
                                              Adlife Marketing & Communications Co., Inc.
                                                       38 Church St • Pawtucket, RI 02860
                                                                   Phone: (617) 530-0656

                 I N F R I N G E M E N T DATA S H E E T

SANDERS MARKETS - FR ANKLIN
MAILING ADDRESS:
Sanders Markets - Franklin
1015 Buffalo Street
F r a n k l i n , PA 1 6 3 2 3
                                                                         IMAGE:
PHONE NUMBER:                                                      Blueberry003_ ADL
                                                   C O P Y R I G H T R E G I S T R AT I O N N U M B E R :
814 437 8436                                                       VA0 0 02047017




Contact: licensing@adlife.com                                                               May 31, 2019
             Case 1:19-cv-00886-LJV Document 1-2 Filed 07/03/19 Page 9 of 15
                                              Adlife Marketing & Communications Co., Inc.
                                                       38 Church St • Pawtucket, RI 02860
                                                                   Phone: (617) 530-0656

                 I N F R I N G E M E N T DATA S H E E T

SANDER’S MARKETS - NORTHEAST
MAILING ADDRESS:
Sander’s Market s - N or theas t
109 W Main St
N o r t h E a s t , PA 1 6 42 8
                                                                         IMAGE:
PHONE NUMBER:                                                      Blueberry003_ ADL
                                                   C O P Y R I G H T R E G I S T R AT I O N N U M B E R :
814 725 8697                                                       VA0 0 02047017




Contact: licensing@adlife.com                                                               May 31, 2019
            Case 1:19-cv-00886-LJV Document 1-2 Filed 07/03/19 Page 10 of 15
                                              Adlife Marketing & Communications Co., Inc.
                                                      38 Church St • Pawtucket, RI 02860
                                                                   Phone: (617) 530-0656

                 I N F R I N G E M E N T DATA S H E E T

S A N D E R ’ S M A R K E T S - PA R K V I E W
MAILING ADDRESS:
Sander’s Market s - Park view
545 Broad Street
Salamanca, NY 147 79
                                                                         IMAGE:
PHONE NUMBER:                                                      Blueberry003_ ADL
                                                   C O P Y R I G H T R E G I S T R AT I O N N U M B E R :
716 945 2731                                                       VA0 0 02047017




Contact: licensing@adlife.com                                                               May 31, 2019
            Case 1:19-cv-00886-LJV Document 1-2 Filed 07/03/19 Page 11 of 15
                                              Adlife Marketing & Communications Co., Inc.
                                                      38 Church St • Pawtucket, RI 02860
                                                                   Phone: (617) 530-0656

                 I N F R I N G E M E N T DATA S H E E T

SANDERS MARKETS - FR ANKLIN
MAILING ADDRESS:
Sanders Markets - Franklin
1015 Buffalo Street
F r a n k l i n , PA 1 6 3 2 3
                                                                         IMAGE:
PHONE NUMBER:                                                     ChickenLeg019_ ADL
                                                   C O P Y R I G H T R E G I S T R AT I O N N U M B E R :
814 437 8436                                                       VA0 0 02046591




Contact: licensing@adlife.com                                                               May 10, 2019
            Case 1:19-cv-00886-LJV Document 1-2 Filed 07/03/19 Page 12 of 15
                                              Adlife Marketing & Communications Co., Inc.
                                                      38 Church St • Pawtucket, RI 02860
                                                                   Phone: (617) 530-0656

                 I N F R I N G E M E N T DATA S H E E T

S A N D E R ’ S M A R K E T S - C O R RY
MAILING ADDRESS:
Sander’s Market s - Corr y
826 North Center St.
C o r r y, PA 1 6 4 07
                                                                         IMAGE:
PHONE NUMBER:                                                     ChickenLeg019_ ADL
                                                   C O P Y R I G H T R E G I S T R AT I O N N U M B E R :
814 664 4300                                                       VA0 0 02046591




Contact: licensing@adlife.com                                                                May 17, 2019
            Case 1:19-cv-00886-LJV Document 1-2 Filed 07/03/19 Page 13 of 15
                                              Adlife Marketing & Communications Co., Inc.
                                                      38 Church St • Pawtucket, RI 02860
                                                                   Phone: (617) 530-0656

                 I N F R I N G E M E N T DATA S H E E T

SANDER’S MARKETS - NORTHEAST
MAILING ADDRESS:
Sander’s Market s - N or theas t
109 W Main St
N o r t h E a s t , PA 1 6 42 8
                                                                         IMAGE:
PHONE NUMBER:                                                     ChickenLeg019_ ADL
                                                   C O P Y R I G H T R E G I S T R AT I O N N U M B E R :
814 725 8697                                                       VA0 0 02046591




Contact: licensing@adlife.com                                                                May 17, 2019
            Case 1:19-cv-00886-LJV Document 1-2 Filed 07/03/19 Page 14 of 15
                                              Adlife Marketing & Communications Co., Inc.
                                                      38 Church St • Pawtucket, RI 02860
                                                                   Phone: (617) 530-0656

                 I N F R I N G E M E N T DATA S H E E T

S A N D E R ’ S M A R K E T S - PA R K V I E W
MAILING ADDRESS:
Sander’s Market s - Park view
545 Broad Street
Salamanca, NY 147 79
                                                                         IMAGE:
PHONE NUMBER:                                                     ChickenLeg019_ ADL
                                                   C O P Y R I G H T R E G I S T R AT I O N N U M B E R :
716 945 2731                                                       VA0 0 02046591




Contact: licensing@adlife.com                                                                May 17, 2019
            Case 1:19-cv-00886-LJV Document 1-2 Filed 07/03/19 Page 15 of 15
                                              Adlife Marketing & Communications Co., Inc.
                                                      38 Church St • Pawtucket, RI 02860
                                                                   Phone: (617) 530-0656

                 I N F R I N G E M E N T DATA S H E E T

SANDERS MARKETS - FR ANKLIN
MAILING ADDRESS:
Sanders Markets - Franklin
1015 Buffalo Street
F r a n k l i n , PA 1 6 3 2 3
                                                                         IMAGE:
PHONE NUMBER:                                             PorkSausageItalianRope001_ ADL
                                                   C O P Y R I G H T R E G I S T R AT I O N N U M B E R :
814 437 8436                                                      VA0 0 02046789




Contact: licensing@adlife.com                                                           March 22, 2019
